Citation Nr: 1516642	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-18 168	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1945 to April 1947.  He died in December 2011.  The Appellant is a surviving daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which denied the Appellant's claim of entitlement to accrued benefits.  The Appellant disagreed with this decision in August 2012.  She perfected a timely appeal in March 2014.

Because the Appellant lives within the jurisdiction of the RO in Montgomery, Alabama, that facility retains jurisdiction in this appeal.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  Relevant documents are contained in Virtual VA. 


FINDINGS OF FACT

1.  The record evidence shows that, prior to his death, the Veteran was awarded non-service-connected disability pension benefits effective June 30, 2011.

2.  The record evidence shows that service connection was not in effect for any disabilities at the time of the Veteran's death.

3.  The record evidence shows that there were no VA benefits due and unpaid at the time of the Veteran's death.

4.  The record evidence shows that the Appellant's claim for accrued benefits was date-stamped as received by VA on March 19, 2012.



CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met as a matter of law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.1000 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate the claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

It appears that the AOJ (in this case, the PMC) did not discuss the respective responsibilities under the VCAA between the Appellant and VA.  Having reviewed the record evidence, the Board concludes that this was not error.  The dispositive issue in this appeal is whether there were benefits due and unpaid to the Veteran at the time of his death; in other words, the outcome of this appeal turns on application of the law to the undisputed facts.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, the Board may proceed to adjudicate this claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).

Accrued Benefits Claim

The Appellant contends that she is entitled to accrued benefits.  She specifically contends that, because she was the Veteran's caretaker prior to his death and she paid for his final (burial) expenses, she is entitled to reimbursement of these final (burial) expenses as accrued benefits.

Laws and Regulations

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in December 2011.  The Appellant filed her accrued benefits claims in March 2012; thus, her accrued benefits claim was timely filed.  Id.

The Board notes that, since the time of the Veteran's death, the Appellant has submitted additional evidence in support of her accrued benefits claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claim.  In any event, the evidence is irrelevant to the underlying claim. 

Analysis

The Board finds that the Appellant's claim of entitlement to accrued benefits must be denied as a matter of law.  The Board acknowledges initially that, prior to his death, the Veteran was awarded non-service-connected disability pension benefits effective June 30, 2011.  The Board also acknowledges initially that, because the Veteran died on December [redacted], 2011, and the Appellant's claim for accrued benefits was date-stamped as received by the AOJ (in this case, the PMC) on March 19, 2012, this claim was timely filed.  Crucially, the Board observes that, prior to the Veteran's death, he had not filed any claims for benefits which were pending at VA at the time of his death.  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998) (emphasis added).  Accordingly, because the threshold legal criteria for establishing entitlement to accrued benefits are not met, the Appellant's accrued benefits claim is denied based on the lack of legal merit.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c); see Sabonis, 6 Vet. App. at 430.  Also, the record reflects that VA paid the Appellant nonservice connected burial benefits and a plot/internment allowance.  See May 2012 RO letter. 

ORDER

Entitlement to accrued benefits is denied.


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


